DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 6//25/2021  are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.      No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 12, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Duesterberg et al. (US 2011/0146693) in view of McIntyre et al. (WO 2006121969), Reyes “Innovative Uses of Ethylene Vinyl Acetate Polymers for Advancing Healthcare”, Doshi (US 2011/0244010) and Zheng et al. (US 20150374521). 
Duesterberg et al. (US 2011/0146693) (hereinafter Duesterberg et al.) disclose intrauterine delivery system for delivery of progestogen and therapeutically active substances capable of suppressing abnormal and/or irregular endometrial bleeding (para 0019). The intrauterine delivery system comprises a body and at least one reservoir comprising a core where the at least one reservoir comprise a progestogen and therapeutically active substances capable of suppressing abnormal and/or irregular endometrial bleeding (para 0019 and T-frame see Figures 1-3). The drugs can be in 
Duesterberg et al. does not explicitly teach that the NSAID is contained in the frame material or that the frame is ethylvinyl acetate. 
McIntyre et al. (WO 2006121969) (hereinafter McIntyre et al.) disclose medical devices that include uterus devices (para 0030). The device has at least a portion formed from thermoplastic polymers that include ethylene vinyl acetate (EVA) wherein the device body includes therapeutic active agents which are taught to include indomethacin (para 0030, 0036, 0049, 0063 and 0086). Advantages of the urological devices are that since the therapeutic agents are released from the devices in situ, treatment is more direct and less medication may be required as compared with systemic treatments (para 0029). In particular, given that the devices are shaped to generally conform to the contours of the uterine cavity (e.g., the device comes into contact with the walls of the uterine cavity), an appreciable percentage of a surface of the device comes into contact with the uterine wall, facilitating direct and targeted release of the therapeutic agent into the uterine site (para 0033). The polymers may be non-biodegradable or biodegradable (para 0027). The drugs for use as therapeutics include indomethacin (para 0086). The devices may be T-shaped (para 0090). McIntyre discloses that ethylene vinyl acetate (EVA) having a vinyl acetate content of from about 19% to about 28% is an especially preferred non-biodegradable material. EVA copolymers having a lower vinyl acetate content of from about 3% to about 15% are prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Reyes “Innovative Uses of Ethylene Vinyl Acetate Polymers for Advancing Healthcare” (hereinafter Reyes) discloses EVA polymers are useful in medical devices (abstract) and that EVA polymers can have the percent of VA incorporated in the backbone may vary from 0 to 40 %. At 0 % the polymer is essentially low density polyethylene. As VA content is increased, the polymer becomes for flexible and transparent. The melting point is also influenced by the VA component (bottom left of page 2 –Introduction to EVA polymers). One skilled in the art would have been motivated to include the drug either in the reservoir as in Duesterberg or in the frame as in McIntyre for the same purpose or providing controlled, direct and targeted release while using less medication than compared with systemic. When old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). But when the claimed structure performs differently from the prior art, a finding of obvious design choice is precluded. In re Gal, 980 F.2d 717, 719 (Fed. Cir. 1992) (finding of obvious design choice precluded when claimed structure and the function it performs are different from the prior art). See In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) (“design choice” is appropriate where 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include the desired therapeutic (i.e., indomethacin) to be within the frame of the device of Duesterberg et al., formed from biocompatible polymer ethylene vinyl acetate for the stated advantages of providing direct and targeted release while using less medication than compared with systemic treatments. 
With regards to claims 1 and 20, which recite 3D printing comprising a hot melt extrusion process carried out at a temperature of 105-120°C, it is noted that these claims are regarded as product by process claims and are given little patentable weight to the product. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe. 
Furthermore, using 3D printing to make medical devices, such as intrauterine was known in the art as disclosed by Doshi (US 2011/0244010) (hereinafter Doshi). Doshi discloses 3D printing refers to printing three-dimensional structures using appropriate printing technologies and printers as are known in the art or later developed. 3D printing is useful in the making of parts or layers using computer-driven, additive process, one or more layers at a time. 3D printing can build parts or other 
Zheng et al. (US 20150374521) (hereinafter Zheng et al.) disclose body of devices can be formed from a polymeric material made by any suitable method such as three-dimensional (3D) printing (paras 0034, 0274 and 0567). The devices may be selected from intrauterine implants and contraceptive devices (para 0606). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use 3D printing to formulate the medical device (intrauterine delivery system). One would have been motivated to do so in view of Doshi and Zheng et al. where 3D printing provides faster and less costly alternatives to other manufacturing methods. 

5.	Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Duesterberg et al. (US 2011/0146693) in view of McIntyre et al. (WO 2006121969), Reyes “Innovative Uses of Ethylene Vinyl Acetate Polymers for Advancing Healthcare”,  Doshi (US 2011/0244010) and Zheng et al. (US 20150374521) as applied to claims 1, 7, 12, 20 and 22-23  above, and further in view of Chieng et al. “Physical Characterization and Stability of amorphous indomethacin and ranitidine hydrochloride binary systems prepared by mechanical activation”. 
	The modified Duesterberg et al. has been discussed supra and disclose indomethacin but does not explicitly disclose amorphous form. 
. 


6.	Claims 1 , 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Duesterberg et al. (US 2011/0146693) in view of McIntyre et al. (WO 2006121969), Reyes “Innovative Uses of Ethylene Vinyl Acetate Polymers for Advancing Healthcare”,   Shaw, Jr (US Patent, 4, 359, 046), Doshi (US 2011/0244010) and Zheng et al. (US 20150374521). 
Duesterberg et al. (US 2011/0146693) (hereinafter Duesterberg et al.) disclose intrauterine delivery system for delivery of progestogen and therapeutically active substances capable of suppressing abnormal and/or irregular endometrial bleeding (para 0019). The intrauterine delivery system comprises a body and at least one reservoir comprising a core where the at least one reservoir comprise a progestogen and therapeutically active substances capable of suppressing abnormal and/or irregular 
Duesterberg et al. does not explicitly teach that the NSAID is contained in the frame material or that the frame is ethylvinyl acetate. 
McIntyre et al. (WO 2006121969) (hereinafter McIntyre et al.) disclose medical devices that include uterus devices (para 0030). The device has at least a portion formed from thermoplastic polymers that include ethylene vinyl acetate (EVA) wherein the device body includes therapeutic active agents which are taught to include indomethacin (para 0030, 0036, 0049, 0063 and 0086). Advantages of the urological devices are that since the therapeutic agents are released from the devices in situ, treatment is more direct and less medication may be required as compared with systemic treatments (para 0029). In particular, given that the devices are shaped to generally conform to the contours of the uterine cavity (e.g., the device comes into contact with the walls of the uterine cavity), an appreciable percentage of a surface of the device comes into contact with the uterine wall, facilitating direct and targeted release of the therapeutic agent into the uterine site (para 0033). The polymers may be non-biodegradable or biodegradable (para 0027). The drugs for use as therapeutics include indomethacin (para 0086). The devices may be T-shaped (para 0090). McIntyre discloses that ethylene vinyl acetate (EVA) having a vinyl acetate content of from about 19% to about 28% is an especially preferred non-biodegradable material. EVA prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Reyes “Innovative Uses of Ethylene Vinyl Acetate Polymers for Advancing Healthcare” (hereinafter Reyes) discloses EVA polymers are useful in medical devices (abstract) and that EVA polymers can have the percent of VA incorporated in the backbone may vary from 0 to 40 %. At 0 % the polymer is essentially low density polyethylene. As VA content is increased, the polymer becomes for flexible and transparent. The melting point is also influenced by the VA component (bottom left of page 2 –Introduction to EVA polymers). One skilled in the art would have been motivated to include the drug either in the reservoir as in Duesterberg or in the frame as in McIntyre for the same purpose or providing controlled, direct and targeted release while using less medication than compared with systemic. When old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). But when the claimed structure performs differently from the prior art, a finding of obvious design choice is precluded. In re Gal, 980 F.2d 717, 719 (Fed. Cir. 1992) (finding of obvious design choice precluded when claimed structure and the function it performs are different from the prior art). See In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) (“design choice” is appropriate where 
	Shaw, Jr (US Patent, 4, 359, 046) disclose IUD and a drug incorporated in the body member of the device which are T-shaped (see Figs. And col. 5, lines 59-68). The body member may be polyethyl vinyl acetate (co. 11, lines 36-41). The drug is mixed with the polymer matrix of the body member (8) and the ratio can be in the order of 10-50 % by weight of the body member (8) depending on the potency of the drug and the particular polymer matrix. This recited range overlaps with the claimed amounts of the range 5-40 and amounts of 15 and 30. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, one of ordinary skill in the art would be guided to adjust the amount of drug depending on the potency and the polymer matrix. While indomethacin is not disclosed, Duesterberg et al. disclose indomethacin for purpose of suppressing and preventing bleeding thus it would have been prima facie obvious to use indomethacin in amounts of Shaw for its stated benefits in IUDs of suppressing bleeding.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include the desired therapeutic (i.e., indomethacin) to be within the frame of the device of Duesterberg et al., formed from biocompatible polymer ethylene vinyl acetate for the stated advantages of providing direct and targeted release while using less medication than compared with systemic treatments as well as for indomethacin stated benefits of suppressing bleeding. 
Claim 1 recites a method (3D printing comprising a hot melt extrusion process carried out at a temperature of 105-120°C) however, this is regarded as product by The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe. 
Furthermore, using 3D printing to make medical devices, such as intrauterine was known in the art as disclosed by Doshi (US 2011/0244010) (hereinafter Doshi). Doshi discloses 3D printing refers to printing three-dimensional structures using appropriate printing technologies and printers as are known in the art or later developed. 3D printing is useful in the making of parts or layers using computer-driven, additive process, one or more layers at a time. 3D printing can build parts or other structures such as layers, using any appropriate material, such as but not limited to plastic or metal, directly from CAD drawings or other digital images that have been preferably cross sectioned into many layers. 3D printing provides a faster and less costly alternative to machining (see paras 0089) and 0099). 
Zheng et al. (US 20150374521) (hereinafter Zheng et al.) disclose body of devices can be formed from a polymeric material made by any suitable method such as three-dimensional (3D) printing (paras 0034, 0274 and 0567). The devices may be selected from intrauterine implants and contraceptive devices (para 0606). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use 3D printing to formulate the medical device (intrauterine delivery system). One would have been motivated to do so . 


RESPONSE TO ARGUMENTS
7.	Applicants’ arguments have been fully considered but are not persuasive for the reasons below. 
Applicants argue that the Office appears to think it would be obvious and an easy process to incorporate the NSAID from the reservoir into the frame. Such a change would not be easy or obvious and makes a big difference, in particular as the manufacturing method disclosed in the current invention is different. 
In response, the Examiner respectfully submits that while the manufacturing method may be different, the claims are a product and patentability of a product does not depend on the method of manufacturing the device. 
Applicants argue the drug release from fame is not covered by any membrane and the temperature which is used in the manufacturing of the reservoir is also a concern. Contrary to the method of Duesterberg, 3D manufacturing method, heat has to be applied on the printer ink which also contains the active drug (indomethacin). It is a challenge to find suitable ink which has a melting point below the melting point of the drug. Applicants argue the invention proves that it is possible to print drug-loaded types of PCL and certain grades with the 3D printing technique. 

Applicants argue the focus of McIntyre is clearly on a device for treating urological and uterine conditions, such as uterine fibroids, endometriosis, interstitial cystitis and urethral syndrome. Its systems have a tubular structure MyIntyre proposed to use the tubular membranes or a urethral stent which are typically used to facilitate drainage from the kidney to the bladder. The intrauterine systems of Duesterburg have a solid frame and insertion occurs via an insertion tube which is a different insertion technique and the smaller dimensions of the T-frame require certain mechanical properties of the frame material. Applicants state a T-frame cannot have a large amount of surface to surface contact. Applicants state that Mirena is only mentioned once and in a way which appears to contradict the previous disclosure made that direct contact is particular useful. 
In response, the Examiner maintains the position that McIntyre explicitly discloses that in alternative embodiments, the general shape of the uterine device may be that of typical intrauterine devices currently available as contraceptives and discloses a T-shaped intrauterine devices and thus is not to be considered a limited to non T-shaped and tubular structures.  Paragraph 0090 of McIntyre states “in alternative embodiments, the general shape of the uterine device may be that of typical intrauterine devices currently available as contraceptives (e.g., Mirena®, a T-shaped levonorgestrel-releasing intrauterine system sold by Berlex Laboratories) and other T-shaped intrauterine devices described, for example, in U.S. Patent Nos. 3,993,057 and 4,578,076”. Therefore it is not to be considered limited to just non T-shaped and tubular structures.  
Applicants further argue that it appears from the teachings of McIntyre that drugs are not included in the fame as drugs are included in a release layer which on a substrate and the release layers cover all or part of the medical device substrate. 
In response, the Examiner disagrees that drug is only included in release “layers”. The devices contain polymer regions for release of therapeutic agents (para0004). The release regions form at least a portion of the medical devices and some instances form the entire medical devices in which case the materials forming the release region are selected to provide mechanical properties considered with the intended function and operation of the medical devices (para 0036). It says that the carrier layer may exist as coaxial layers or distinct sections lengthwise along the longitudinal axis of the device (para 0037). When discussing the barrier region the reference states in certain embodiments, these release regions for  use in accordance with the present invention are in the form of a release layers, which cover all or a part of medical device substrate (para 0039). In other words it is an alternative embodiment and layers/coatings are not required. The reference states using these and other techniques, entire devices or portions thereof can be made (para 0042). As another example a coating may be provided (para 0042). The therapeutic agents can be combined with the polymers forming the release regions prior to thermoplastic processing (para 0042). In some embodiments processing may comprise dry blending or mixing polymers with therapeutic agents to form a homogenous mixture thereof and then shaping the mixture into a carrier region of a medical device (para 0044).  The within its structure which may be present in the carrier regions (para 0066). First the therapeutic agent, radio-opacifying agent and colorant are pre-blended to produce a homogenous powder blend. The pre-blended mixture is then compounded with EVA copolymer and extruded into pellets which are then extruded into tubes of appropriate diameter (para 0081). Fig 3 A has therapeutic agents dispersed or dissolved within a release region of the flexible material (flexible material makes up the device) (para 0087). The Examiner disagrees that only layers/coatings are contemplated for the therapeutic agents and Fig. 3A shows therapeutic agents (112) within the device frame. With reference to the limitation of T-frame derived from treating a mixture of thermoplastic material and the NSAID under conditions of 3D printing method comprising a hot melt extrusion process carried out at a temperature of 105-120 °C, the Examiner notes that patentability of a product does not depend on its method of production and Applicants are relying on and claiming the method of production.
Applicants argue that Doshi and Zheng are directed to different uses for different organs and different purpose however, Applicants are arguing intended use of the composition. The Examiner again maintains the position that Applicants arguments are heavily focused on their method of production when the claims are drawn to a composition and patentability of a product does not depend on it’s the method 

OTHER PERTINENT ART
7.	Art not relied upon but relevant to the concept of drug incorporated into the body of the device include CN101991882 which discloses IUD with a polymer framework with hemostatic and antiphlogistic (i.e., drugs) that are distributed within the polymer framework (abstract). Drug within polymer framework of device is a concept taught in the art.
	Shaw, Jr (US Patent, 4, 359, 046) was relied upon for the new claims and disclose IUD and a drug incorporated in the body member of the device which are T-shaped (see Figs. And col. 5, lines 59-68). The body member may be polyethyl vinyl acetate (co. 11, lines 36-41). 

CONCLUSION
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
                CORRESPONDENCE
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615